 In the Matter Of ARMSTRONG CORK COMPANY, EMPLOYERandUNITED-PAPERWORKERS OF AMERICA, CIO1 PETITIONERIn the Matter of ARMSTRONG CORK COMPANY, EMPLOYERandINTERNA-TIONAL BROTHERHOOD OF ELECTRICAL WORKERS, LOCAL UNION 1316,.AFL, PETITIONERCases Nos. 10-RC-827 and 10-RC-8.48.Decided April 11, 1950DECISIONDIRECTION OF ELECTIONANDORDERUpon petitions duly filed, a consolidated hearing was held before,Gilbert Cohen, hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, the Board has delegated its powers in connection withthis case to a three-member panel [Members Houston, Reynolds, andMurdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within themeaning of-the National Labor Relations Act:2.The Petitioner in Case No. 10-RC-827, United Paperworkers,of America, CIO, herein referred to as the Paperworkers, and the-Petitioner in Case No. 10-RC-848, International Brotherhood ofElectricalWorkers, Local Union 1316, AFL, herein referred to as-the IBEW, are labor organizations claiming to represent employeesof the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) andSection2 (6) and (7) of the Act.4.The Paperworkers has petitioned for a unit of all production.and maintenance employees in the Employer's Macon, Georgia, plant,.excluding office, clerical, and salaried employees, professional em-ployees, guards, watchmen, and all supervisors as defined in the Act_89 NLRB No. 57.296 ARMSTRONG CORK COMPANY297The IBEW seeks to represent a unit of all electricians in the Employ-er'smechanical department.The Employer 'contends that onlya plant-wide unit composed of all production and maintenance em-ployees is proper and moved to dismiss the IBEW's petition on theground :that the Board in a prior case involving this same plant ofthe Employer 1 had made, in effect, a determination that the unit re-quested by the IBEW was inappropriate. The Paperworkers joinedin the Employer's motion to dismiss and then made its own motionto dismiss the IBEW's petition on the ground that the unit requestedwas not appropriate.The Employer is engaged in manufacturing insulating board, in-sulating sheathing, insulating lath, panels, planks, and acoustical tile.The primary operation of the plant involves the conversion of pinelogs into insulation board by an uninterrupted process from the un-loading of the logs to the final packing and shipping of the product.There are approximately 400 employees in the unit requested by thePaperworkers and approximately 6 employees in the unit requestedby the IBEW.The 'Employer's physical operations consist of one plant building,.an office building, a woodyard, and several fire and hose houses. Theproduction plant is divided into five departments : woodyard, boardmill, fabricating, warehousing and shipping, and mechanical.The mechanical department has approximately 34 employees, 61of whom are classified as electricians.Other classifications includemechanics, machinists, pipe fitters, carpenters, saw filers, painters, a,truck driver, and a toolroom man.All these employees are underthe supervision of the master mechanic, who in turn is assisted by theassistant master mechanic and the chief electrician.The electricianswork under the chief electrician, or when he is absent under the as-sistantmaster mechanic or the master mechanic. In the event thelatter two supervisors are absent, the chief electrician assumes super-vision of the department.The electricians do general maintenance and repair work on elec-tricalmachinery located throughout the plant.However, they per-form work other than electrical as a matter of normal routine.Workcommonly attributed to mechanical skills is performed by electricians,,and work normally considered of an electrical nature is performedby employees classified as mechanics.An example of this occurs whenthe brakes on a crane fail and an electrician may be called to adjustand repair them, or when a mechanic replaces the collector shoes onan electric crane, a job classed as electrical work.Daily interchange.180 NLRB 1328. 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDof work is not confined to mechanics and electricians.The entiremechanical department is a service organization for the productioncrews, and it is the normal responsibility of employees in the mechani-cal department to do whatever may be asked at any time to keep theoperation going without regard to the classification of work.Thereis a weekly shutdown of the plant for maintenance- of. equipment,and the entire mechanical department labor force is utilized indis-criminately for the particular work that has to be done without ref-erence to any particular skill each employee might have.Only asmall portion of the electrical work is required to be done by the elec-tricians; this work occurs when. there is "hot power" in the unit.In hiring or filling vacancies for the job classification of electricianthe Employer usually promotes men with the necessary aptitude fromthe production line and trains them for the special tasks required.No formal training or apprenticeship program is provided but ratheron-the-job training under the direction of the chief electrician.Atthe present time, the Employer has an application for an electrician'sjob from a toolroom employee, who has no electrical experience.TheEmployer states that it intends transferring this employee when avacancy occurs.As already indicated, the electricians work constantly throughoutthe plant, coming into contact with all other job classifications.Thereis no one place or department set apart for the electricians; and theirwork bench is located in the shop area alongside the work benchesof the other mechanical department employees.All employees of the plant work on an hourly wage rate basis,have the same hours of work, are covered by the same vacation plan,department and plant seniority, retirement plan, and share in thesame group insurance and hospitalization programs.The electricians,punch the same time clock, are on the same payroll, and receive thesame rates of pay according to standard job classifications as otheremployees of the mechanical department.We have generally required that a group of employees, such asis here involved, be composed of skilled craftsmen in order to war-rant its establishment as a separate unit or its severance from a largerunit.2In the instant case, although the duties of the employees clas-sified as electricians in the mechanical department require sometechnical electrical skills, they do not run the gamut of skills requiredof a journeyman electrician.Further, it is clear that the mechanical'National Carbide Corporation,85 NLRB 103;Aluminum Ore Company,85 NLRB 121;Aluminum Company of America,83 NLRB 398;Seeger Refrigeration Company,80 NLRB-586;Mergenthaler Linotype Company,80 NLRB 132;George S. Mepham Corporation,78.NLRB 1081. ARMSTRONG CORK COMPANY299department is an integrated operating group with no clear demarca-tion along craft lines,'and that the employees classified as electriciansoften perform tasks not confined.to electrical work.We find that theunit sought by the IBEW in Case No. 10-RC-848 does not comprisea skilled craft group, and that it does not on any other basis constitutea separate appropriate unit for the purposes of collective bargaining -We shall therefore grant the motion of the Paperworkers to dismiss.the petition in this case.4On the other hand, the plant-wide production and maintenance unitsought by the Paperworkers in Case No. 10-RC-827 is, in our opinion,an appropriate bargaining unit.Accordingly, we find that all production and maintenance employ-ees employed at the Employer's Macon, Georgia, plant, excludingoffice, clerical, and salaried employees,5 professional employees, guards,watchmen, and all supervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.ORDERIT IS HEREBY ORDEREDthat the petition filed in Case No. 10-RC-848be, and it herebyis, dismissed.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30,days :from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case was,heard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in the8National Distillers Products Corporation,84 NLRB 818 ;Schlumberger Well SurveyingCorporation,83 NLRB 375;Monsanto Chemical Company,83 NLRB 106;National CarbideCorporation, 77NLRB 454;Rice-Stix DryGoodsCompany, 78NLRB 311.4The Employer's motion to dismiss on the ground that the Board's ruling in the priorcase of this Employer, cited in footnote 1, precludes the filing of the IBEW's petition isdenied.In that case, the International Association of Machinists requested a unit of allthe maintenance employees and if that was found inappropriate, then a unit of themachinists only.The Board found that the employees in the mechanical department mightconstitute a separate unit, and held "it unnecessary to discuss the alternative unit, inview of our finding that the departmental unit is appropriate." In that case, then, weaccepted the primary request of the petitioner and it does not follow that therefore we.specifically or impliedly rejected the secondary one.6The Paperworkers would include and the Employer would exclude the storekeeper fromthe unit found appropriate.This employee is on a salary basis and it appears from therecord that he is not classified as a production line employee.We shall exclude him from,the unit. ;300DECISIONS OF NATIONAL LABOR RELATIONS BOARDunit found appropriate in paragraph numbered 4, above, who were:employedduring thepayrollperiod immediately precedingthe dateof thisDirection of Election, includingemployeeswho did not workduring said payroll period because theywere ill or on vacation ortemporarilylaid off,but excludingthose employees who have sincequit or beendischargedfor causeand have not been rehiredor- rein-stated prior to the date of the election, and also excludingemployeeson strikewho are not entitledto reinstatement,to determinewhether4or not theydesire to be represented,for purposesof collectivebargain-ing, by UnitedPaperworkersof America, CIO.